
	
		II
		111th CONGRESS
		1st Session
		S. 2894
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code to
		  provide for a refundable tax credit for heating fuels and to create a grant
		  program for States to provide individuals with loans to weatherize their
		  homes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Heating Fuels Cost Relief Act of
			 2009.
		2.Refundable credit for certain individuals
			 using home heating fuels
			(a)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by inserting before section 37 the following new section:
				
					36B.Use of home heating fuels in homes
						(a)Allowance of creditIn the case of an eligible individual,
				there shall be allowed as a credit against the tax imposed by this subtitle for
				the taxable year an amount equal to the amounts paid or incurred by the
				taxpayer during the taxable year for heating oil, natural gas, and propane used
				to heat the principal place of abode of the taxpayer.
						(b)Limitations
							(1)Limitation based on dollar
				amountThe amount allowed as
				a credit under subsection (a) for any taxable year shall not exceed $1,000
				($2,000 in the case of a joint return).
							(2)Limitation based on adjusted gross
				incomeNo amount shall be
				allowed as a credit under subsection (a) for a taxable year in the case of a
				taxpayer whose adjusted gross income exceeds $100,000 ($200,000 in the case of
				a joint return).
							(c)Eligible individual
							(1)In generalFor purposes of this section, the term
				eligible individual means any individual whose principal place of
				abode is in the United States.
							(2)ExceptionExcept as provided in paragraph (3), such
				term shall not include any individual—
								(A)who is not a citizen or lawful permanent
				resident of the United States, or
								(B)with respect to whom a deduction under
				section 151 is allowed to another taxpayer for a taxable year beginning in the
				calendar year in which such individual’s taxable year begins.
								(3)Special rule for married
				individualsIn the case of
				persons married to each other, if one spouse is an eligible individual, the
				other spouse shall be treated as an eligible individual for purposes of this
				subsection.
							(d)Denial of double benefitNo other credit or deduction shall be
				allowed under this chapter for any expense for which a credit is allowed under
				subsection (a).
						(e)TerminationThis section shall not apply to any taxable
				year beginning after December 31,
				2010.
						.
			(b)Conforming amendmentParagraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting 36B, after
			 36A,.
			(c)Clerical amendmentThe table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting before the item relating to section 37 the following new
			 item:
				
					
						Sec. 36B. Use of home heating
				fuels in
				homes.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			3.Grants to States to create home
			 weatherization loan programs
			(a)DefinitionsIn this section:
				(1)Eligible individualThe term eligible individual
			 means an individual—
					(A)with a principal place of residence in the
			 United States;
					(B)who is a citizen or lawful permanent
			 resident of the United States; and
					(C)with respect to whom a deduction under
			 section 151 of the Internal Revenue Code of 1986 is not allowed to another
			 taxpayer for a taxable year beginning in the calendar year in which the taxable
			 year of the individual begins.
					(2)SecretaryThe term Secretary means the
			 Secretary of the Treasury.
				(3)StateThe term State means—
					(A)a State;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico; and
					(D)any other territory or possession of the
			 United States.
					(4)State loan fundThe term State loan fund means
			 a weatherization revolving loan fund of a State established under subsection
			 (c).
				(5)Weatherization materialsThe term weatherization
			 materials means—
					(A)caulking and weatherstripping of doors and
			 windows;
					(B)furnace efficiency modifications,
			 including—
						(i)replacement burners, furnaces, boilers, or
			 any combination thereof;
						(ii)devices for minimizing energy loss through
			 heating system, chimney, or venting devices; and
						(iii)electrical or mechanical furnace ignition
			 systems that replace standing gas pilot lights;
						(C)clock thermostats;
					(D)ceiling, attic, wall, floor, and duct
			 insulation;
					(E)water heater insulation;
					(F)storm windows and doors, multiglazed
			 windows and doors, and heat-absorbing or heat-reflective window and door
			 materials;
					(G)cooling efficiency modifications, including
			 replacement air-conditioners, ventilation equipment, screening, window films,
			 and shading devices;
					(H)solar thermal water heaters;
					(I)wood-heating appliances; and
					(J)such other insulating or energy conserving
			 devices or technologies as are determined by the Secretary, after consultation
			 with the Secretary of Housing and Urban Development, the Secretary of
			 Agriculture, and the Office of Community Services of the Department of Health
			 and Human Services.
					(b)GrantsThe Secretary shall carry out a program to
			 make grants to States in accordance with this section to create revolving loan
			 funds to provide eligible individuals with loans to purchase weatherization
			 materials for the purpose of weatherizing the principal place of residence of
			 an individual.
			(c)Establishment of fundTo be eligible to receive a grant under
			 this section, a State shall agree—
				(1)to establish a weatherization revolving
			 loan fund;
				(2)to deposit the grant in the State loan
			 fund; and
				(3)to comply with the other requirements of
			 this section.
				(d)Applications
				(1)In generalA State that seeks to receive a grant under
			 this section may submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
				(2)Determination of grant
			 amountsIn determining the
			 amount of the grant awarded to a State, the Secretary shall consider—
					(A)the incidence of extreme winter or summer
			 temperatures within the State;
					(B)the average age of homes within the State;
			 and
					(C)such other factors as the Secretary
			 determines are appropriate.
					(e)Loans
				(1)In generalAmounts deposited in a State loan fund
			 (including loan repayments and interest earned on the amounts) shall be used
			 only for providing loans to eligible individuals to purchase weatherization
			 materials for the purpose of weatherizing the principal place of residence of
			 an individual.
				(2)Loan amount limitations
					(A)IndividualsSubject to subparagraph (B), the total
			 amount of all loans made from a State loan fund to an eligible individual
			 during a calendar year may not exceed $5,000.
					(B)DwellingThe combined amount of all loans made from
			 the State loan fund to eligible individuals living within a single dwelling
			 during a calendar year may not exceed $10,000.
					(3)Interest
			 ratesThe annual interest
			 rate for a loan made from a State loan fund shall be—
					(A)in the case of an eligible individual with
			 an adjusted gross income for the previous taxable year of $100,000 or less, 1
			 percent; and
					(B)in the case of an eligible individual with
			 an adjusted gross income for the previous taxable year of more than $100,000
			 but not more than $200,000, 2 percent.
					(4)Income limitationAn eligible individual with an adjusted
			 gross income of more than $200,000 shall not be eligible for a loan made from a
			 State loan fund.
				(5)Loan
			 repaymentIn order to receive
			 a loan from a State loan fund, an eligible individual shall enter into an
			 agreement with the State to repay the full amount of the loan, plus interest,
			 by a date that is not more than 2 years after the date on which the individual
			 receives the loan funds.
				(f)Annual reportEach State receiving a grant under this
			 section shall submit an annual report to the Secretary describing the use of
			 funds from the State loan fund.
			(g)Report to CongressThe Secretary shall submit to Congress an
			 annual report describing the distribution of grant funds under this section,
			 including a copy of each report submitted to the Secretary pursuant to
			 subsection (f).
			(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section such
			 sums as are necessary.
			
